Citation Nr: 0024095	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  95-08 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of hemilaminectomy currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from August 1955 to August 
1959.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the New York, New York, RO.  
When the veteran moved, the claim fell under the jurisdiction 
of the St. Petersburg, Florida, RO, as indicated above.  

Entitlement to an increased rating for a low back disability 
was denied by the Board in a May 1999 decision.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims, hereinafter the Court.  In a December 
1999 order, the Court granted the parties' joint motion for 
remand of the issue of entitlement to an increased disability 
rating for a low back disability.  Only this issue is being 
remanded to the Board, as reflected by the title page of this 
document.  By the joint motion, the parties agreed that the 
Board should readjudicate the veteran's increased rating 
claim in accordance with the holdings in Sanden v. Derwinski, 
2 Vet. App. 97 (1992) and Mittleider v. West, 11 Vet. App. 
181 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran has a mild muscle spasm in the paravertebral 
muscles with forward bending, reduced ankle jerk, and some 
muscle wasting and weakness, without sciatic neuropathy; he 
does not have pronounced intervertebral disc syndrome.  

3.  The veteran's back disability is productive of severe 
limitation of motion of the lumbar segment of the spine:  
flexion to 15 degrees, extension to 0 degrees, and lateral 
flexion and rotation to 15 degrees.  


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, and no higher, 
for service-connected residuals of a hemilaminectomy have 
been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Code 5292 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this case has been remanded to the Board to 
readjudicate the veteran's increased rating claim in 
accordance with Sanden and Mittleider.  

In Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992), the Court 
wrote :

The BVA, as a fact finder, is required to 
weigh and analyze all the evidence of 
record.  Decisions of the BVA shall be 
based on the entire record and upon 
consideration of all evidence and 
applicable provisions of the law and 
regulations.  38 U.S.C. § 7104. . . .

The parties agreed that a remand was necessary to allow the 
Board the opportunity to consider the results of a June 9, 
1993, examination which showed a limitation of back motion, 
characterized by 15 degrees on forward bending, and zero 
degrees on backward bending.  In addition the parties agreed 
that the Board should consider and apply the holding of the 
VAOPGCPREC 36-97 that pertains to rating intervertebral disc 
syndrome.  This opinion notes, in particular, that 
intervertebral disc syndrome involves limitation of motion, 
nerve defects and resulting pain associated with injury to 
the sciatic nerve.  The opinion also noted that pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
diagnostic code 5293.  

In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the 
Court noted that 

VA, in responding to comments regarding 
revisions to the schedule of ratings for 
mental disorders, wrote that "when it is 
not possible to separate the effects of 
the [service-connected condition and the 
non-service-connected condition], VA 
regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any 
issue be resolved in the appellant's 
favor, clearly dictate that such signs 
and symptoms be attributed to the 
service-connected condition."  61 
Fed.Reg. 52698 (Oct. 8, 1996).  

Consequently, this case has been remanded 

to allow the Board to analyze the degree 
of disability of the lumbar spine as 
evidenced in the record without 
attempting to apportion the disability 
between the service-connected disability 
and any residuals of the fall in October 
1992.  Joint Motion for Partial Remand 
and for a Suspension of Proceedings, 
pages 4-5 (emphasis added).  

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected back disability.  That is, he has presented 
a claim that is plausible.  I am also satisfied that all 
appropriate development has been accomplished and that VA has 
no further duty to assist the veteran.  All relevant facts 
have been properly developed.  The recent examinations 
provide sufficient information to rate the disability in 
accordance with the applicable rating code.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, a November 1976 rating decision 
granted service connection for lumbosacral strain with 
arthritis and assigned a 10 percent rating under Diagnostic 
Code 5295, for lumbosacral strain.  A September 1982 rating 
decision continued the 10 percent rating, but under 
Diagnostic Code 5293, and renamed the service-connected 
disability as status post hemilaminectomy, left L4-L5.  This 
rating decision also assigned a temporary total rating on the 
basis of the veteran's January 1982 hemilaminectomy.  The 10 
percent schedular rating under Diagnostic Code 5293 has 
remained in effect to the present.

Under Diagnostic Code 5293, intervertebral disc syndrome is 
rated noncompensable when postoperative, cured; 10 percent 
when mild; 20 percent when moderate, with recurring attacks; 
and 40 percent when severe, recurring attacks with 
intermittent relief.  A 60 percent rating is assigned when 
intervertebral disc syndrome is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  In 
short, the disability is rated on the severity and the 
frequency of the manifestations.  

The record further reflects that, while at work, the veteran 
fell down an elevator shaft in October 1992, landing on his 
feet and injuring his head, back, left shoulder, and knee.  
At his April 1997 hearing, the veteran described this 
accident and attributed it to haste, the lack of the presence 
of a co-worker for safety considerations, and a slippery 
ladder that precipitated a loss of footing, leading to the 
fall in question.  He explained that when he slipped, his 
weight was thrown entirely onto his left leg, which 
collapsed.

The veteran contends, in essence, that his in-service back 
injury was productive of severe disc disease, manifested by 
weakness and atrophy in the lower extremities.  At his April 
1997 hearing, he reported that he experienced a 
"miraculous" improvement after his back surgery in 1982, 
but continued to suffer from considerable weakness in the 
lower extremities.  

As described in an October 1992 note, the veteran reported 
that he had been doing fine before the October 1992 on-the-
job injury except for occasional weakness in the left leg.  
An earlier notation, in February 1985, indicates that the 
veteran reported that he had obtained relief from the 
progressive left lower extremity weakness and wasting, and 
experienced a return of some strength following the 1982 back 
surgery, but was left with considerable leg weakness.  
Examination in February 1985 revealed weakness and wasting of 
the left gastrocnemius and hamstring muscles, decreased 
sensation to pinprick in the left posterior thigh, and trace 
ankle jerk reflex.  The impression was left S1 radiculopathy 
with persistent damage to the nerve root.  Dr. Thompson, in 
what appears to be his initial note of January 1985 (the date 
is somewhat obscured) noted that the veteran had very good 
muscle strength and his legs looked relatively symmetrical, 
but that the veteran could not put his foot in "equinous" 
against resistance.  

In short, none of these records refer to the presence of 
recurring attacks of symptoms of intervertebral disc 
syndrome, which would be required for the assignment of a 
rating higher than 10 percent.  They refer to a return of 
most, if not all, of the strength of the left leg and 
decrease in atrophy of the muscles of that leg.  S1 
radiculopathy was described as manifested by some sensory 
deficit to pinprick and a reduced ankle jerk reflex.  As the 
veteran himself reported, his disability prior to the October 
1992 accident was manifested primarily by occasional weakness 
in the left leg.  

The veteran was examined by North Broadway Medical 
Association in June 1993 for the New York State Department of 
Disability Determinations.  The Board has been instructed to 
consider rating the veteran's service connected back 
disability on the basis of the limitation of motion noted in 
this examination report: forward flexion to 15 degrees, 
extension to zero degrees, and rotation and lateral flexion 
to 15 degrees with mild spasm in the paraspinal muscles.  
Under Diagnostic Code 5292, limitation of motion of the 
lumbar segment of the spine is rated 10 percent when slight, 
20 percent when moderate, and 40 percent when severe.  The 
limitation of motion described in the June 1993 examination 
report is severe, which would warrant the assignment of a 40 
percent disability evaluation under Diagnostic Code 5292.  

I note that Diagnostic Code (DC) 5293, intervertebral disc 
syndrome, involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  VAOPGCPREC 36-97 (December 
12, 1997).  A separate evaluation for compensable limitation 
of motion is therefore not appropriate in this case as the 
manifestations are not separate and distinct conditions but 
duplicative or overlapping.  As such the assignment of 
separate ratings under Diagnostic Codes 5292 and 5293 is 
contrary to the rules prohibiting pyramiding, embodied in 38 
C.F.R. § 4.14.  See Esteban v. Derwinski, 6 Vet .App. 259, 
262 (1994).  

Consequently, the remaining question is whether the veteran 
is entitled to a higher, i.e., 60 percent rating under 
Diagnostic Code 5293. This would require evidence of 
pronounced intervertebral disc syndrome, not shown in the 
present case.  The veteran has not demonstrated persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  

The report of the June 1993 examination by North Broadway 
Medical Association noted that the veteran had been suffering 
from low back pain.  He was status post lumbar laminectomy 
and diskectomy.  The veteran reported that his current 
complaint consisted of back pain with difficulty with 
standing, walking, sitting and bending. The veteran had no 
difficulty standing from a sitting position.  Examination of 
the lumbosacral spine showed mild swelling around the 
operative wound, which was described as a longitudinal 
operative scar approximately 4 inches in length from the 
lumbar laminectomy and diskectomy.  Range of motion was 
described as forward flexion to 15 degrees, extension to zero 
degrees, and rotation and lateral flexion to 15 degrees with 
mild spasm in the paraspinal muscles.  The veteran was noted 
to have fixed throacolumbar vertebrae.  The left lower leg 
was described as approximately one inch smaller than the 
right.  Toe to toe and heel to heel walking were difficult to 
accomplish due to complaints of back pain.  The veteran could 
squat to approximately one third and complained of back pain.  
Muscle strength of both legs was 5/5.  The impression was 
status post lumbar laminectomy and diskectomy, with 
degenerative osteoarthritis of the lumbar vertebra and lumbar 
radiculopathy at level of L-5.  

The report of the March 1994 examination from Dr. Thompson 
confirms that the veteran continued to have some weakness and 
muscle wasting in the leg following his laminectomy when 
examined in January 1994.  In addition, the record also 
reflects, and Dr. Thompson also notes, that the veteran 
suffered an intercurrent on-the-job injury when he fell down 
an elevator shaft in October 1992.  

In addition, the veteran has not demonstrated the functional 
loss due to pain that would be equivalent to an evaluation in 
excess of the current schedular 40 percent rating.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; De Luca v. Brown, 8 Vet. App. 202 
(1995).  Factors listed in 38 C.F.R. § 4.45 include less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  However, the record does not demonstrate 
that the service-connected back disability is productive of 
functional loss due to pain or weakness that is equivalent to 
an evaluation in excess of 40 percent.  

Neither the medical records and reports nor the veteran's 
statements show the presence of such factors as abnormal 
movement, excess fatigability, incoordination, deformity, 
instability of station, disturbance of locomotion, or 
interference with weight-bearing.  The weakness and atrophy 
reported is not described as being to a degree that would 
warrant the assignment of a higher rating.  Functionally, the 
veteran was noted have difficulty with sitting and standing 
for prolonged periods.  He was noted to be able to walk and 
stand approximately 2 hours in an 8-hour work day.  He was 
able to lift and carry 20 pounds.  The veteran has not shown 
the type of functional loss that would be equivalent to 
pronounced intervertebral disc syndrome.  In view of the 
foregoing, the preponderance of the evidence is against an 
evaluation in excess of 40 percent.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  In this regard, 
I note that the veteran has not required frequent 
hospitalization and has not demonstrated marked interference 
with his employment.  He was working up to the time of the 
on-the-job accident, which he reported was caused by such 
factors as haste, the lack of the presence of a co-worker for 
safety considerations, and a slippery ladder that 
precipitated a loss of footing, leading to the fall in 
question.  In view of the foregoing, there is no basis for 
consideration of an extraschedular rating at this time.  


ORDER

Entitlement to a 40 percent disability rating for the 
service-connected low back disability is granted subject to 
regulations applicable to the payment of monetary awards.    



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

